Title: From Thomas Jefferson to Joseph Carrington Cabell, 28 January 1823
From: Jefferson, Thomas
To: Cabell, Joseph Carrington


Dear Sir
Monticello
Jan. 28. 23.
I have recieved your favor of the 23d and it has entirely converted me to your opinion that we should let the primary schools lie for the present, avail ourselves of their temporary discredit, and of the breeze in our favor, until the University is entirely secured in the completion of it’s buildings and remission of it’s debt; and then to come forward heartily as the patrons of the Primaries on some plan which will allow us a fairer share of the common fund. our present portion would enable us to have but six professors, whereas the law contemplates ten, which number is really necessary, and would require at least 10,000.D. additional to our present annuity. I have accordingly written to mr Rives to retract the opinion I had expressed to him in favor of immediately taking up the subject of remodelling those schools. but I still differ from you  as to giving a dollar to Hampden-Sidney. let this, with all the other intermediate academies be taken up in their turn & provided for systematically and proportionably. to give to that singly, will be a departure from principle, will make the others our enemies & is not necessary. the University is advanced to that point, from which it must & will carry itself through; and it will strengthen daily. in the mean time we need take no part for or against either the academies or schools. if, after the passage of the bill for the loan the remission of the whole debt can be obtained without difficulty at the present session, it would have the effect of enabling us at once to take measures for engaging Professors, and for opening the institution at the end of the year, which a postponement to the next session would delay another year.You suppose that our April meeting will be early enough for acting on the law to be passed. the only thing pressing will be the engaging our workmen. if mr Johnson, mr Loyall and yourself should advise me by letter that you approve of the acceptance of the loan, I will take measures to get the same opinion from the other three gentlemen, and shall not scruple to engage the workmen and to have preparations for bricks commenced. we can do without the money till the April meeting. if this opinion be given as soon as the bill passes the lower house, I presume we may act immediately without fearing a veto from the Senate. I salute you with cordial affection & respectTh: Jefferson